Citation Nr: 1822924	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran was awarded a Combat Infantryman Badge and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  RO jurisdiction subsequently transferred to Roanoke, Virginia.

In July 2014, the Veteran perfected an appeal as to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In March 2017, the RO granted service connection for PTSD.  The issue of entitlement to service connection for PTSD is therefore no longer on appeal.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether bilateral hearing loss was incurred in or otherwise due to service.

2.  The evidence is in relative equipoise as to whether tinnitus was incurred in or otherwise due to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

VA may grant service connection for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  VA may also grant service connection for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing constitutes a disability for VA purposes when the puretone auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or for Maryland CNC speech recognition scores less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Analysis

The Veteran has current bilateral hearing loss and tinnitus disabilities for VA purposes.  See July 2013 VA examination report.  The Veteran was exposed to in-service acoustic trauma including small arms, artillery fire, and explosive blast noises as evidenced by his own report and receipt of the Combat Infantryman Badge and Purple Heart due to combat participation in the Vietnam War.  As the record shows the claimed disabilities and an in-service event or injury, the Board shall address whether a causal relationship exists between the current disabilities and in-service acoustic trauma exposure to thereby warrant service connection.  After consideration of the entire record, the Board finds the evidence in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus relate to service.

The Veteran's February 1966 entrance examination reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

In comparison, the Veteran's June 1968 separation examination shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
X
10
LEFT
-5
-5
5
X
5

A July 2013 VA examiner (in an August 2013 addendum) opined against any relation between the Veteran's hearing loss and service and stated that the Veteran's hearing was within normal limits at both his entrance and separation physicals.  The examiner further noted, "[N]o change indicated in either ear comparing the two hearing tests."

The June 1968 separation audiogram reflects hearing thresholds that differ slightly from the February 1966 entrance examination.  Indeed, bilateral threshold values of -5 dB at 500, 1000, and 2000 Hz appear improved (excepting 5 dB for the left ear at 2000 Hz), while threshold values of 10 dB and 5 dB for the right and left ear at 4000 Hz appear worsened.  Nevertheless, the Board acknowledges that such changes may not have been clinically significant, as suggested by the examiner's opinion.

Unfortunately, U.S. military audiograms have not always adhered to the same testing standards.  Historically, the Board understood Service Departments changed from American Standards Association (ASA) standards to International Standards Organization - American National Standards Institute (ISO-ANSI) standards for audiograms on November 1, 1967.  Contemporary research, however, has revealed that various military branches might have inconsistently implemented their conversion to ISO-ANSI standards.  Accordingly, the Board assumes the following when interpreting audiograms: (1) prior to January 1, 1967, the ASA standard is assumed; (2) between January 1, 1967 and December 31, 1970, the Board considers the data under both ASA and ISO-ANSI standards; and (3) after December 31, 1970, the ISO-ANSI standard is assumed.  To facilitate data comparisons for VA purposes, audiometric data originally recorded using ASA standards are converted ISO-ANSI units by adding between 5 and 15 decibels to the recorded data as follows: adding 15, 10, 10, 10, and 5 dB to Hz ranges 500, 1000, 2000, 3000, 4000 respectively.

Given the June 1968 date of the Veteran's separation audiogram, which contains no indication as to its standard, the Board also considers the data as taken in accordance with ASA standards and converts to the following values under ISO-ANSI:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
x
15
LEFT
10
5
15
x
10

These values markedly differ from the Veteran's entrance audiogram.  Most notably, the data reflects an in-service 15 dB threshold increase for the left ear at 2000 Hz, and a 15 dB increase for the right ear at 4000 Hz.  The July 2013 examiner did not state whether he converted or considered the Veteran's in-service audiograms based upon separate potential standards.  Even in such case, the examiner's finding of "no change indicated in either ear comparing the two hearing tests" appears further at odds when assuming ASA standards for the June 1968 audiogram and converting to ISO-ANSI values.

A lack of in-service diagnosis need not preclude a service connection claim for hearing loss, especially if service records indicate a significant threshold shift.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  However, applicable VA regulations do not define the minimal puretone threshold change value that qualifies as a "significant threshold shift," and such a determination may very well fall within the medical realm and outside the Board's purview.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Other factors and legal precedent nevertheless support an immediate grant of service connection for both disabilities in this case.  The record contains hitherto unaddressed evidence that suggests the Veteran suffered from an episode of total hearing loss while in service.  In a November 2012 VA psychiatric examination for his previous PTSD claim, the Veteran recounted the incident for which he received his Purple Heart.  The Veteran stated:

[T]hey called for me [to check for booby traps] and when I was going up a guy, I don't remember if he was right directly in front, but he started to take a step to the side to let me by and he stepped on a land mine I guess.  When I came to myself, I was on my back with eyes full of dirt.  Couldn't hear anything.  It took me a while to gather myself. . . .I looked down and my legs were all bloody.  (Emphasis added).

While questions as to whether the above incident relates to the Veteran's current hearing loss and tinnitus, or whether the Veteran's in-service threshold shift was "significant" may necessitate complex medical inquiries, the Board nevertheless accepts that common medical knowledge recognizes at least some link between loud noise exposure and hearing loss and tinnitus-and that lay evidence may suffice as evidence of nexus in certain cases.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

All things considered, the only medical evidence that significantly weighs against service connection is the July 2013 VA examination report and negative nexus opinion based upon the now questionable premise of a lack of a significant puretone threshold shift in service.  The Board is disinclined to find such evidence fatal to the Veteran's claims.  Rather, the Board finds the remaining evidence of record effectively supports the Veteran's lay contentions that his current hearing loss and tinnitus relate to service.  Additionally, the Board finds a remand for further examination and nexus opinion would equate to a probe for explanation as to how Veteran's landmine blast exposure and coincident hearing loss episode could not relate to his current hearing loss and tinnitus, or why the Veteran's in-service puretone threshold shift is not clinically significant.  Consequently, such remand would verge on prohibited development for negative evidence.  Mariano v. Principi, 17 Vet. App. 305 (2003).  Moreover, a positive nexus opinion would merely confirm the remaining evidence that presently supports service connection.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (The Board should avoid remands that unnecessarily impose additional burdens on VA with no benefit flowing to the veteran).  

In light of the above, the Board finds the evidence in relative equipoise and grants service connection for bilateral hearing loss and tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


